Citation Nr: 1001415	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-02 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative disc disease, lumbar spine, with 
radiculopathy, status post decompressive laminectomy, prior 
to June 20, 2006, and to an initial evaluation in excess of 
40 percent from June 20, 2006.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran had active service from 1986 to 2004, and had 
active service prior to 1986.  The Veteran retired with more 
than 20 years of active service in May 2004.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a February 2005 rating decision of the Jackson, 
Mississippi Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
degenerative disc disease, lumbosacral spine, with 
radiculopathy, and assigned a 10 percent initial evaluation, 
effective June 1, 2004.  The initial evaluation was later 
increased to 40 percent, effective from June 20, 2006.  

After the RO issued a November 2007 supplemental statement of 
the case (SSOC), the Veteran submitted a lengthy April 2008 
letter setting forth numerous contentions regarding 
entitlement to an increased initial staged evaluation for 
lumbar spine disability.  That letter included several 
attachments.  VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction (AOJ) for review and preparation of a 
SSOC unless this procedural right is waived in writing by the 
appellant.  38 C.F.R. §§ 19.37, 20.1304 (2009).  The 
appellant's representative, by a written communication dated 
in December 2009, has provided a waiver of AOJ review of the 
evidence submitted in April 2008, to the extent that such 
evidence is new.  Appellate review may proceed.  


FINDINGS OF FACT

1.  Prior to June 6, 2006, the Veteran's degenerative disc 
disease, lumbar spine, with radiculopathy, status post 
decompressive laminectomy, was manifested by a noncompensable 
limitation of motion of the thoracolumbar spine, pain with 
lateral bending, decreased sensation on the sole of the left 
foot, intermittent radiation of pain to the lower extremities 
bilaterally, and intermittent neurologic abnormalities, 
analogous to mild incomplete paralysis of the sciatic nerve, 
but was not manifested by alteration of gait or motor 
strength. 

2.  From June 20, 2006, the Veteran's service-connected 
lumbar disability is manifested by limitation of flexion of 
the thoracolumbar spine to less than 30 degrees, but not less 
than 15 degrees, following repetitive motion or with flare-
ups, but is not manifested not by ankylosis of the 
thoracolumbar spine, and is manifested by mild incomplete 
paralysis of the sciatic nerve, without alteration of gait or 
permanent decrease in motor strength, but is not manifested 
by incapacitating episodes having a duration of more than 
four weeks in any on-year period.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for degenerative disc disease, lumbar spine, with 
radiculopathy, status post decompressive laminectomy, prior 
to June 20, 2006, are not met, but the criteria are met for a 
separate, compensable, 10 percent evaluation for neurologic 
abnormities of each lower extremity, by analogy to incomplete 
paralysis of the sciatic nerve.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5237, 5243, 4.123, 
4.124, 4.124a, Diagnostic Codes 8520, 8620 (2009).

2.  The criteria for an initial evaluation in excess of 40 
percent for degenerative disc disease, lumbar spine, with 
radiculopathy, status post decompressive laminectomy, from 
June 20, 2006, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5237, 5243, 4.123, 
4.124, 4.124a, Diagnostic Codes 8520, 8620 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to increases in the 
staged evaluation assigned for his lumbar disability.  Before 
addressing the merits of these claims, the Board will address 
whether VA has met its statutory duties to provide the 
Veteran with notice and assistance before addressing the 
legal and factual issues raised on appeal.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Here, the Veteran is challenging initial evaluations assigned 
following the initial grant of service connection.  In 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven.  Where service connection has been granted, 
section 5103(a) notice is no longer required, because the 
purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided was sufficient to support a grant of service 
connection, VA's duty to notify in this case has been 
satisfied.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA 
notification duties to the Veteran to the extent necessary. 

Duty to assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records, other official 
service department records as necessary, pertinent treatment 
records, and providing an examination, when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment records are associated with 
the claims file.  
The Veteran has been provided with VA examinations of the 
back.  VA clinical records have been obtained.  

In an April 2008 letter, the Veteran set forth his 
contentions regarding entitlement to an increased initial 
staged evaluation for his lumbar spine disability.  That 
letter requested that the Board consider certain evidence, 
including specific service treatment records, and certain 
post-service records, which were already associated with the 
claims files.  All items of post-service evidence described 
in the April 2008 letter are addressed in the decision below, 
or, if not specifically discussed, are included in summations 
of evidence of record.  The Board notes that the evidence of 
in-service clinical treatment discussed by the Veteran is not 
specifically addressed or summarized in this decision, since 
VA compensations benefits are, by law, based on the severity 
of the Veteran's post-service disability.  The Board has 
considered a January 2008 post-service VA treatment note 
which recounts the history of the Veteran's surgical 
treatment and diagnostic evaluations in 2005 and 2006.  

The Board notes that the April 2008 letter identifies some of 
the Veteran's non-VA providers.  Clinical records from each 
of the identified providers are already of record.  Thus, 
this letter confirms that there is no additional evidence 
which should be obtained.  

The Veteran has provided several statements on his own 
behalf.  Neither the Veteran nor his representative has 
identified any other evidence of any type which should be 
obtained.  The duty to assist has been fulfilled.

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Appellate review may proceed.  

Law and regulations, claims for increased initial evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating was not limited to that reflecting the 
then current severity of the disorder.  The Court also 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate evaluations for separate 
periods based on the facts found during the appeal period.  
Fenderson at 126-28.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  

Under regulations in effect when the Veteran was separated 
from service in 2004, disabilities of the spine are rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine (for Diagnostic Codes (DCs) 5235 to 5243, unless 
evaluated under DC 5243 using the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).  Ratings under the General Rating Formula for 
Diseases and Injuries of the Spine are made with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Higher evaluations require 
greater limitation of thoracolumbar spine motion.  

The General Rating Formula for Diseases and Injuries of the 
Spine is applicable with or without evidence of symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease. Intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under Sec. 4.25.  An incapacitating episode is defined by the 
regulation as one which requires bedrest prescribed by a 
physician and treatment by a physician.  See Note (1), 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  If the Veteran experiences 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a rating of 40 percent is assigned.  If the Veteran 
experiences incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, a rating of 
60 percent is assigned.

The rating formula specifies that any associated objective 
neurologic abnormalities including, but not limited to, bowel 
or bladder impairment, are to be rated separately from 
orthopedic manifestations, under an appropriate diagnostic 
code.  38 C.F.R. § 4.71a, DCs 5235 to 5243, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  See also Plate V, 38 
C.F.R. § 4.71a.

A rating for degenerative arthritis established by radiologic 
findings should be based on the limitation of motion of the 
affected joints, unless the limitation is noncompensable.  38 
C.F.R. § 4.71a, DC 5003.  If the limitation is 
noncompensable, a rating of 10 percent is for application for 
each such major joint affected by limitation of motion, to be 
combined, not added, under DC 5003.

Where evaluation is based upon limitation of motion, and 
functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 must also be 
considered.  See DeLuca v. Brown, 8 Vet. App. 202, 207-8 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.

The provisions of 38 C.F.R. § 4.71a, DC 5003, the criteria 
for evaluating degenerative arthritis, state that 
degenerative arthritis established by radiologic findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. DC 5003 further states that, where limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion, to be combined, not 
added, under DC 5003.

1.  Claim for increased initial evaluation in excess of 10 
percent prior to June 20, 2006, for lumbar disability

The Veteran's service treatment records disclose that he 
underwent lumbar laminectomy in October 2001.  The Veteran 
separated from service in May 2004.  The initial 10 percent 
evaluation for lumbar degenerative disc disease, assigned 
under 38 C.F.R. § 4.71a, DC 5243, was effective on June 1, 
2004, the day following the Veteran's service separation.  

June 2004 VA outpatient treatment notes disclose decreased 
motor dorsiflexion in the left lower extremity, but no other 
objective indicator of disability was noted.  An October 2004 
non-VA outpatient treatment record discloses specific 
information about epidural steroid injections.  October 2004 
and December 2004 private treatment notes reflect that the 
Veteran had no Babinski reflex.  His plantar reflexes were 
flexor.  He had tenderness in the paraspinal muscles.  A 
diagnosis of neurogenic claudication due to lumbosacral spine 
stenosis was assigned.  

A December 2004 consultation discloses that the Veteran had 
facet hypertrophy and narrowing of the spine at L5-S1 and 
diffuse disc bulging at L4-L5 on magnetic resonance imaging 
(MRI) conducted in 2003.  There was tenderness in the 
parspinal muscles.  Myofascial pain syndrome, neurogenic 
claudication, and probable lumbosacral spinal stenosis were 
the assigned diagnoses.  Continuation of epidural steroid 
injections was planned.  A January 2005 private treatment 
note discloses that the Veteran had "another" caudal 
epidural steroid injection in late January 2005.  

Electromyogram (EMG) and nerve conduction velocity (NCV) 
examination conducted in early January 2005 disclose chronic 
denervation of L5-S1 radicles, L4-L5 residuals or new disc 
bulge, and the report of an MRI discloses that stenosis was 
contacting, if not irritating, L5 nerve roots, and possibly 
the S1 nerve roots, worse on the left.  

The Veteran was afforded VA examination to determine the 
severity of lumbar spine disability in January 2005.  He 
reported pain radiating down into each leg.  He did not use a 
cane or crutch.  He reported that he had just received the 
last of a series of epidural steroidal injections in the 
month prior to the VA examination.  

The Veteran's gait was normal.  He had a normal range of 
motion, except that there was a sharp pain on left lateral 
bending and pain at the extremes of other ranges of motion.  
There was no motor weakness in the lower extremities.  Deep 
tendon reflexes were normal.  There was decreased sensation 
in the sole of the left foot.  The examiner noted that a 2003 
magnetic resonance imaging (MRI) examination conducted after 
the Veteran's laminectomy disclosed abnormalities at L3-S1.  

February 2005 VA outpatient evaluation disclosed weakness in 
the right lower extremity in dorsiflexion and plantar flexion 
of the right foot and in right knee flexion and extension.  A 
March 2005 private medical statement notes that the Veteran 
had discomfort and pain in each lower extremity.  

April 2005 clinical records from DM, M.D., a private 
provider, disclose that the Veteran's low back pain was 
increased by physical activity.  Bilateral lower extremity 
discomfort was worse on the left.  Dr. M. stated that EMG 
examination disclosed L5 and S1 radiculopathy with mild 
underlying peripheral neuropathy.  The Veteran was advised 
that, as epidural injections had not been effective to treat 
his symptoms, surgical treatment would be the only method for 
alleviating his symptoms.  

In February 2006, the Veteran was advised to treat his back 
pain with bedrest for two days.  In May 2006, he was advised 
by a VA provider that there was no other  to stay on bedrest 
for "a few days."  The provider objectively noted that 
there was paraspinal muscle spasm.  

There is no other evidence regarding the severity of the 
Veteran's lumbar disability prior to June 20, 2006.  

Analysis

Prior to June 20, 2006, the Veteran had incapacitating 
episodes requiring bedrest for a few days twice in 2006, for 
a period totaling one week, but less than two weeks.  This 
meets the criterion for a 10 percent evaluation under DC 
5243, but does not meet the criterion for an initial 20 
percent evaluation under DC 5243.

The Board has considered whether the Veteran meets any 
criterion for an initial evaluation in excess of 10 percent 
under any other DC.  The evidence establishes that the 
Veteran had forward flexion of the lumbar spine in excess of 
60 degrees, and that his combined range of motion far exceeds 
120 degrees.  The January 2005 VA examination disclosed 
normal range of motion of the lumbosacral spine in all planes 
of motion except lateral bending, which caused pain.  The 
examiner did not state where in the range of lateral bending 
the Veteran's pain started.  However, the Veteran did not 
dispute that his range of motion in flexion, extension, and 
all planes other than lateral bending, was normal.  

Therefore, even if the Veteran had complete loss of lateral 
bending, his decrease in range of motion did not meet the 
criteria for an evaluation in excess of 10 percent.  See 
General Rating Formula for Diseases and Injuries of the 
Spine.  There is no evidence to support assignment of a 
rating in excess of 10 percent under any other Diagnostic 
Code used to evaluate lumbar disability.  See DCs 5235-5242.  

The Board notes, however, that the initial 10 percent 
evaluation under DC 5243 does not clearly encompass the 
intermittent neurologic abnormalities and complaints of lower 
extremity pain, variously diagnosed by different providers as 
neurogenic claudication or radiulopathy, among other 
diagnoses.  These symptoms appear to have affected both lower 
extremities, although the Veteran reported less subjective 
pain in the right lower extremity than in the left.

Neurogenic claudication is defined as a complex of symptoms 
in a lower extremity, with pain and parasthesia in a lower 
extremity when walking, relieved by stopping, caused by 
mechanical disturbances in posture or ischemia of the cauda 
equina, the spinal roots which descend from the lower part of 
the spinal cord.  Dorland's Illustrated Medical Dictionary 
373 (30th ed. 2003).  

The evidence during this period reflects that neurologic 
symptoms were intermittent.  For example, the Veteran had no 
Babinski reflex on private examinations in October 2004 and 
December 2004.  This neurologic abnormality was not reported 
thereafter.  The private provider noted absent left ankle 
reflexes in April 2005, but did not note any abnormality of 
the Babinski reflex.  The examiner who conducted January 2005 
VA examination stated that the Veteran had no motor weakness.  
In his January 2006 statement, the Veteran stated that he had 
intermittent motor weakness.  

The evidence thus establishes that the Veteran had 
intermittent neurologic symptoms, variously diagnosed, during 
this period.  The Board notes that the Veteran's symptoms 
were of such severity that the Veteran underwent caudal 
steroid injections.  The fact that such treatment was 
provided supports a 10 percent evaluation by analogy to 
incomplete paralysis in each lower extremity, but does not 
establish that an evaluation in excess of 10 percent is 
warranted for either lower extremity.  In particular, the 
Board notes that the steroid injections were not effective to 
decrease the Veteran's pain, and that treatment was not 
continued.  

The evidence of intermittent symptoms of neurogenic 
claudication, radiculopathy, or other diagnosis assigned for 
the intermittent pain and intermittent neurologic 
abnormalities, warrants a separate 10 percent evaluation, for 
each lower extremity, by analogy to DC 8520, which provides 
the rating criteria for paralysis of the sciatic nerve, or to 
DC 8620, under which VA evaluates neuritis of the sciatic 
nerve.  Disability in each lower extremity must be evaluated 
separately.  

Under 38 C.F.R. § 4.124a, DC 8520, ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete sciatic 
nerve paralysis which is mild, moderate or moderately severe 
in degree, respectively, may be assigned.  A 60 percent 
rating is warranted for severe incomplete paralysis with 
marked muscular atrophy.  DC 8520.  Complete paralysis of the 
sciatic nerve, which is rated as 80 percent disabling, 
contemplates foot dangling and dropping, no active movement 
possible of muscles below the knee, and flexion of the knee 
weakened or (very rarely) lost.  Id. 

Under 38 C.F.R. § 4.123, peripheral neuritis characterized by 
loss of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum for sciatic nerve involvement equal to moderately 
severe, incomplete, paralysis.

Whether evaluated by analogy under DC 8520 or 8620, or under 
other applicable regulation or Diagnostic Code, the Veteran's 
intermittent subjective and objective complaints of pain, 
decreased sensation, parasthesia, or neurologic abnormality 
in each lower extremity, relieved by rest, do not warrant an 
evaluation in excess of 10 percent for either lower 
extremity.  In particular, the subjective statements of the 
Veteran and the recorded objective findings establish that, 
during the period prior to June 2006, neurologic 
abnormalities were intermittent.  

However, the Veteran did not require a cane or crutch for 
ambulation during this period.  He did not require a brace 
for either knee or either ankle.  Repetitive motion did not 
increase the severity of symptoms on any examination.  The 
Veteran's symptoms in each lower extremity were characterized 
by intermittent loss of reflexes, or sensory disturbances, or 
by intermittent findings of muscle weakness, but not by 
muscle atrophy or more severe symptoms.  Therefore, the 
Veteran's evaluation by analogy to incomplete paralysis or by 
analogy to neuritis warrants an evaluation of 10 percent, but 
no higher, for right lower extremity incomplete paralysis, 
and an evaluation of 10 percent, but no higher, for left 
lower extremity incomplete paralysis.  

The Board notes the Veteran's contention, in his January 2006 
substantive appeal, that he is entitled to a 40 percent 
evaluation for neuritis of the left leg and a 20 percent 
evaluation for neuritis of the right leg.  However, the 
Veteran himself, in his substantive appeal, stated that he 
had intermittent bilateral leg pain and intermittent muscle 
weakness, with numbness of portion of the left foot.  The 
Board notes that, for an evaluation in excess of 10 percent 
for neuritis or neuralgia, pain that is constant, or pain 
that is excruciating, or pain that is of a typical 
distributions so as to identify the affected nerve, is 
required.  The evidence is therefore against a finding that 
an evaluation in excess of 10 percent is warranted in either 
lower extremity, since the Veteran himself notes that pain, 
weakness, and other symptoms are essentially intermittent.  

As noted, the Veteran himself described pain and neurologic 
symptoms as intermittent in each lower extremity during this 
period.  The Veteran's own statements demonstrate that an 
evaluation in excess of 10 percent for neurologic symptoms in 
each lower extremity is not warranted.  DeLuca v. Brown, 8 
Vet. App. 202 (1995); see also Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

There is no evidence that the manifestations of the 
incomplete paralysis in the lower extremities or the loss of 
range of motion of the lumbosacral spine were unusual or 
exceptional during this period.  There is no evidence 
demonstrate that the rating schedule is inadequate for 
determining the proper level of disability.  In particular, 
the Board finds no evidence of any sign or symptoms of 
disability which is not encompasses within the rating 
schedule or within the Veteran's evaluation by analogy to 
incomplete paralysis.  Therefore, the Board finds that the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 
22 Vet. App. 111 (2008).  

The Board further notes that the primary evidence of 
unemployability during this period was the Veteran's 
statement, at his January 2005 VA examination, that he had 
not started looking for a job yet.  Other medical treatment 
records after this VA examination, but prior to the June 20, 
2006 VA examination, reflect that the Veteran was seeking 
treatment for disorders other than his back or lower 
extremity disabilities.  

In particular, the evidence reflects that, in August 2005, 
the Veteran's private physician indicated that the Veteran 
could not perform any "meaningful" work that required 
lifting, picking or pulling.  However, the physician stated 
that the Veteran should continue with his usual activities, 
maintaining a restriction precluding lifting more than a 20-
pound limit.  The physician did not indicate that the Veteran 
was unemployable.  March 2008, a private provider reiterated 
that the Veteran was unable to work "in any meaningful 
capacity that would require lifting, picking, or pulling."  
This evidence demonstrates that the Veteran's capacity to 
work was unchanged, but that he was precluded only from heavy 
manual labor which would require him to lift, pick up, or 
pull 20 or more pounds.  Thus, the evidence establishes that 
employment was not precluded, and no further discussion of 
limitations on the Veteran's employability as a result of 
service-connected back disability is required.  38 C.F.R. 
§§ 3.321(b), 4.16.  

During the period prior to June 20, 2006, the preponderance 
of the evidence establishes that the Veteran was entitled to 
a 10 percent evaluation, but no higher evaluation, for lumbar 
disability based on limitation of motion and pain on motion, 
and to a separate 10 percent evaluation by analogy to 
incomplete paralysis of the sciatic nerve under DC 8260 for 
left leg neurologic abnormalities and pain and to a separate 
10 percent evaluation by analogy to incomplete paralysis of 
the sciatic nerve under DC 8260 for right leg neurologic 
abnormalities and pain.  The Veteran is entitled to a 
separate, compensable, 10 percent rating for each lower 
extremity, but no other increased or separate rating.  



2.  Claim for increased initial evaluation in excess of 40 
percent from June 20, 2006

The Veteran may demonstrate that he meets the criteria for an 
evaluation in excess of 40 percent through evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  See 
General Rating Formula for Diseases and Injuries of the 
Spine.  However, the evidence demonstrates that the Veteran 
does not have unfavorable ankylosis of the entire 
thoracolumbar spine.  December 2006 VA examination discloses 
that the Veteran retained at least 20 degrees of forward 
flexion, without pain, after repetitive motion, and retains 
at least 120 degrees of combined range of motion without 
pain, after repetitive motion.  The Board notes that the 
Veteran did not allege, in his April 2008 correspondence, 
that his range of motion without pain had decreased since the 
December 2006 examination.  The Veteran does not meet the 
criteria for a 50 percent evaluation based on limitation of 
range of motion.  DC 5237, DC 5242.  

On VA examination conducted in June 2006, the Veteran was 
able to flex forward to only four degrees and to extend 
backward at the lumbosacral spine to only 10 degrees.  
However, the examiner concluded that the Veteran exhibited 
exaggeration in pain behavior, and that the ranges of motion 
displayed were not representative of the Veteran's actual 
retained motion.  The examiners who conducted November 2006 
and December 2006 examinations did not indicate that the 
Veteran's pain was exaggerated or that his range of motion 
was not representative of his functional impairment.  
Therefore, the Board concludes that the evidence supports a 
finding that the Veteran had retained forward flexion of at 
least 15 degrees or more without pain.  

In fact, the objective evidence of record demonstrates that 
the Veteran is entitled to no higher initial evaluation than 
20 percent, if the evaluation is based solely on limitation 
of range of motion, because a 30 percent evaluation requires 
limitation to no more than 15 degrees of flexion, and Veteran 
demonstrated 20 degrees of flexion in 2006.  As noted, the 
Veteran's 2008 correspondence does not indicate that the 
Veteran's limitation of motion became more severely disabling 
after the 2006 examinations.

This finding is consistent with the assigned initial 40 
percent evaluation, when the Veteran's limitation of motion 
is considered together with an evaluation for incomplete 
sciatic nerve paralysis in each lower extremity.  However, 
this evidence demonstrates that the Veteran does not meet any 
criterion for an evaluation in excess of 40 percent from June 
20, 2006.

The Veteran could also demonstrate entitlement to an initial 
evaluation in excess of 40 percent from June 20, 2006, 
through evidence demonstrating that his service-connected 
lumbar disability resulted in incapacitating episodes having 
a total duration of at least six weeks during a 12-month 
period.  However, the evidence does not include any 
recommendation from a clinical provider that the Veteran used 
bed rest to treat his back disability after June 20, 2006.  
The Veteran's statements since June 20, 2006 do not indicate 
that he has required bed rest exceeding six weeks.  
Therefore, the Veteran does not meet the criteria for an 
evaluation in excess of 40 percent for his lumbosacral 
disability on that basis of incapacitating episodes.

As noted above, neurologic abnormalities, such as a bowel or 
bladder impairment, are separately evaluated under an 
appropriate diagnostic code.  On examination conducted in 
June 2006, the Veteran's gait was slow but normal.  He was 
able to heel and toe walk without difficulty.  These 
objective findings are contrary to a finding that the 
Veteran's incomplete paralysis of the sciatic nerve was more 
than 10 percent disabling in either lower extremity.  

The Veteran was using a cane for ambulation, that he was not 
unsteady and did not report a history of falls.  Neurology 
examination conducted in November 2006 again disclosed that 
the Veteran had a normal gait and station, without use of a 
cane.  The examiner concluded that, except during flare-ups, 
the Veteran's gait was normal.  Examinations conducted in 
November 2006 and December 2006 disclosed left foot sensory 
loss.  However, the examiner noted that this finding did not 
conform to L5 or S1 nerve root distribution.  These objective 
findings are contrary to a finding that the Veteran's 
incomplete paralysis of the sciatic nerve was more than 10 
percent disabling in either lower extremity.  

The report of June 2006 VA examination discloses that the 
Veteran reported numbness and weakness in his legs.  He was 
using a cane for ambulation.  The Veteran reported that his 
left leg would sometimes give out due to pain.  However, in 
contrast, the Veteran was not using a cane at the November 
2006 and December 2006 VA examinations, but he reported that 
he required a cane during flare-ups.  The examiners who 
conducted November 2006 and December 2006 examinations stated 
that there was no objective evidence of muscle weakness or 
fatigability in either lower extremity.  The Board concludes 
that the intermittent need for use of a cane or other 
assistive device during flare-ups does not reflect a severity 
of disability which would warrant an increased evaluation in 
excess of 10 percent for neurologic disability of either 
lower extremity.  

The examiner who conducted neurologic examination provided an 
opinion that the absence of sural nerve response on EMG was 
not relevant to evaluation of the service-connected 
disability because the disability for which Veteran was 
service-connected does not affect the peripheral sensory 
nerves.  These objective findings and opinions are contrary 
to a finding that the Veteran's incomplete paralysis of the 
sciatic nerve was more than 10 percent disabling in either 
lower extremity.  

The report of a November 2006 VA neurologic examination 
indicated that the examiner was unable to delineate the 
possibility of further limitations of range of motion or 
functional capacity during flare-ups.  The examiner directed 
that an updated MRI examination be conducted.  In a December 
2006 addendum to this examination report, the examiner 
concluded that, although the Veteran had spondylosis, disc 
bulging, and facet hypertrophy at multiple levels, there was 
no significant foraminal or spinal stenosis and no evidence 
of root compression.  

The examiner who conducted December 2006 orthopedic 
examination specifically noted that the Veteran avoided 
stooping but was able to bend his knees "very well" and was 
able to reach and to put his shoes on without difficulty and 
without visible signs of pain.  The examiner concluded that 
the Veteran had mild restrictions and mild discomfort and 
that his service-connected lumbar disability did not preclude 
work that would not require stress on the Veteran's back.  

The Board again notes that the Veteran's April 2008 
correspondence did not allege an increase in severity of 
lumbar disability following the November 2006 and December 
2006 VA examinations, and the Veteran did not report an 
increase in subjective pain.  These objective findings and 
opinions are contrary to a finding that the Veteran's 
incomplete paralysis of the sciatic nerve was more than 10 
percent disabling in either lower extremity.  

In the absence of objective evidence of neurologic disability 
warranting an evaluation in excess of 10 percent for either 
lower extremity, the Board concludes that the preponderance 
of the evidence is against an initial evaluation in excess of 
40 percent for the Veteran's service-connected lumbar 
disability from June 20, 2006.  

There is no evidence that the manifestations of the 
incomplete paralysis in the lower extremities or the loss of 
range of motion of the lumbosacral spine were unusual or 
exceptional during this period.  There is no evidence 
demonstrate that the rating schedule is inadequate for 
determining the proper level of disability.  In particular, 
the Board finds no evidence of any sign or symptoms of 
disability which is not encompasses within the rating 
schedule or within the Veteran's evaluation by analogy to 
incomplete paralysis.  Therefore, the Board finds that the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 
22 Vet. App. 111 (2008).  

The medical opinions in the November 2006 and December 2006 
VA examination reports establish that employment was not 
precluded, although the Veteran was unable to perform manual 
labor.  38 C.F.R. §§ 3.321(b), 4.16.  While employment may be 
made more difficult by the Veteran's disability, this alone 
does not present an exceptional or unusual disability picture 
and is not reflective of any factor which takes the Veteran 
outside of the norm.  The demonstrated occupational 
impairment is specifically contemplated in the 40 percent 
rating which is currently assigned.  See Moyer v. Derwinski, 
2 Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore determines that referral of 
the case for extraschedular consideration pursuant to 38 
C.F.R. § 3.321(b)(1) is not warranted.  The Board further 
notes that, although the Veteran contended, in his April 2008 
correspondence, that his spinal stenosis and other diagnosed 
lumbar disabilities were severe, he did not specifically 
allege that he was individually unemployable as a result of 
his severe back disabilities.  

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
Veteran's claim of entitlement to an increased initial 
evaluation in excess of 40 percent from June 20, 2006, and 
this portion of the appeal is accordingly denied.


ORDER

An initial evaluation in excess of 10 percent for 
degenerative disc disease, lumbar spine, with radiculopathy, 
status post decompressive laminectomy, prior to June 20, 
2006, is denied, but a separate, compensable, 10 percent 
evaluation for neurologic abnormalities of the right lower 
extremity, by analogy to incomplete paralysis of the sciatic 
nerve, and a separate, compensable, 10 percent evaluation for 
neurologic abnormalities of the left lower extremity, by 
analogy to incomplete paralysis of the sciatic nerve, are 
granted, subject to law and regulations governing the 
effective date of an award of monetary compensation; the 
appeal is granted to this extent only.  

The appeal for an initial evaluation in excess of 40 percent 
for degenerative disc disease, lumbar spine, with 
radiculopathy, status post decompressive laminectomy, from 
June 20, 2006, is denied.  





______________________________________________
MICHAEL D. MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


